Citation Nr: 1516321	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  03-14 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left elbow disability.

3.  Entitlement to service connection for a left ring finger disability.

(The issue of entitlement to a waiver of the recovery of an overpayment of pension benefits in the amount of $29,461 is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to June 1975 and from November 1990 to April 1991.  He also had National Guard service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2002 decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2013, the Board remanded this case for the Veteran to be afforded a Travel Board hearing which was then held before the undersigned at the RO in July 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran reported joint pain symptoms between his two periods of active duty.  He was also diagnosed with left elbow tendinitis of the left elbow and left shoulder as well as left rotator cuff injury to the left shoulder.  After the second (last) period of service, the Veteran was further diagnosed as having epicondylitis in 1999 and he additionally developed a left ring trigger finger.  However, it appears from December 1999 x-rays that the Veteran also had degenerative joint disease of the left ring finger.  The Veteran was examined in April and May 2002.  It was indicated that the Veteran had bursitis, degenerative joint disease, and impingement syndrome of the left shoulder.  It was further indicated that the left elbow epicondylitis and left ring trigger finger condition had resolved.  When the Veteran was more recently examined in February 2011, the examiner stated that the Veteran's complaints of muscle and body pain, to include to the left hand and finger, were not related to Gulf War environmental exposure because he had symptoms before that service.  

The Board notes that the issues in this case are complicated and require further medical evaluation.  First, the Veteran testified that there are missing records from the Hines VA Medical Center which are dated within months of his April 1991 discharge.  These records should be obtained.  Second, he maintains that he currently still has all three disabilities.  Given that the April and May 2002 examinations occurred over a decade ago, a new examination is required.  Third, although the more recent examination made reference to the left finger, there is no medical opinion regarding whether any medical disorders existing prior to the second period of active duty were incurred therein.  Thus, a comprehensive medical examination and opinion are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Hines VA Medical Center dated from April 1991 onward.  If there are not records which pre-date December 1994, this should be specifically noted. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left shoulder, left elbow, and left ring finger disabilities.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to the following questions:

(a) Does the Veteran have current disabilities of the left shoulder, left elbow, and left ring finger?

(b) Is there clear and unmistakable (medically undebatable) evidence that the Veteran had a left shoulder, left elbow, and/or left ring finger defect, infirmity, or disorder that preexisted his second period of active duty military service; please identify with specificity any evidence that supports this finding.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known characteristics of any diagnosed disability;

(c) If there is clear and unmistakable (medically undebatable) evidence that the Veteran had a preexisting left shoulder, left elbow, and/or left ring finger defect, infirmity, or disorder at the time of his service entrance, is there evidence that the Veteran's preexisting disorder increased in severity (worsened) in service;

(d) If the preexisting left shoulder, left elbow, and/or left ring finger defect, infirmity, or disorder increased in severity in service, is there clear and unmistakable (medically undebatable) evidence that the increase in severity during service was due to the natural progress of such disorder; please identify with specificity any evidence that supports this finding;

(e) If the examiner determines that the Veteran did not have a left shoulder, left elbow, and/or left ring finger defect, infirmity, or disorder that preexisted service, is it at least as likely as not that the Veteran currently has a left shoulder, left elbow, and/or left ring finger disorder that had its onset in, or is otherwise etiologically related, to his military service.  If arthritis was present within one year of either period of active duty, the examiner should so state.

(f) If the Veteran describes joint pain/muscle complaints with regard to his left shoulder, left elbow, and/or left ring finger disorder and there is NO DIAGNOSIS of pathology for those complaints, then the examiner should specifically state whether it is at least as likely as not, that the record shows objective indicators of the described symptoms such as joint pain due to undiagnosed illness; if there was a minimum of a 6-month period of chronicity of those objective indicators post-service; and if those objective indicators are attributable to a known diagnosis.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

